 In the Matter of ALLIED LABORATORIES, INC., (PITMAN-MOORE DI-VISION)andINDIANAPOLIS SPECIALTY UNION #465, AFFILIATEDWITH THE INTERNATIONAL PRINTING PRESSMEN AND ASSISTANTS'UNION AFFILIATED WITH AFLIn the Matter of ALLIED LABORATORIES, INC. (PITMAN-MOORE DI-VISION)andPITMAN-MOORE EMPLOYEES' INDEPENDENT UNIONCases Nos. R-1763 and R-174, respectively.Decided April 25, 1940Pharmaceutical and Biological Products Manufacturing Industry-Investiga-tion of Representatives :controversy concerning representation of employees :rival organizations; controversy concerning appropriate unit; employer refusesto recognize petitioning unions until certification byBoard-Units Appropriatefor Collective Bargaining:controversy as to whether single or two-plant unitof production employees, excluding supervisory and clerical employees,salesmenand student salesmen, appropriate ; desires of employees to determine ; disputeas to inclusion of shipping-department employees, chemists, watchmen and cer-tain maintenance and clerical employees; shipping-department and maintenanceemployees included ; chemists, watchmen and clerical employees excluded-Blec-tionsOrdered:two separate elections to determine appropriate unit or unitsand representatives thereof.Mr. Arthur R. Donovan,for the Board.Mr. James A. Ross,of Indianapolis, Ind., for the Company.Mr. Richard H. Oberreich,of Indianapolis, Ind., for the Inter-national.Mr. Howard M. Meyer,of Indianapolis, Ind., for the Independent.Mr. Harold M. Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn February 16, 1940, Indianapolis Specialty Union #465, affili-ated with the International Printing Pressmen and Assistants' Union,herein called the International, filed with the Regional Director forthe Eleventh Region (Indianapolis, Indiana) a petition alleging thata question affecting commerce had arisen concerning the representationof employees of Allied Laboratories, Inc., Indianapolis, Indiana, herein23 N. L. It. B., No. 14.184 ALLIED LABORATORIES, INC.185called the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On February 23,1940, Pitman-Moore Employees' Independent Union, herein called theIndependent, filed with the Regional Director for the Eleventh Regiona petition alleging that a question had arisen concerning representationof employees at the Indianapolis and Zionsville, Indiana, plants ofthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.On March 1,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation upon the petitions and author-ized the Regional Director to conduct it and to provide for an appro-priate hearing upon due notice, and, acting- pursuant to Article III,Section 10 (c) (2) of the said Rules and Regulations, ordered thatthe two cases be consolidated.On March 7, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the Inter-national, upon the Independent, upon the Regional Director of theAmerican Federation of Labor, and upon the Regional Director of theCongress of Industrial Organizations.Pursuant to the notice, a hearing was held on March 14 and 15, 1940,at Indianapolis, Indiana, before John T. Lindsay, the Trial Examinerduly designated by the Board.The Board, the Company, the Inter-national, and the Independent were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAllied Laboratories, Inc., a Delaware corporation,havingits prin-cipal office in Kansas City,Missouri,is engaged in the manufacture ofpharmaceutical and biological products at its plants in Zionsville andIndianapolis,Indiana.The Company also maintains plants at KansasCity,Missouri,Sioux City,Iowa, and Sioux Falls, South Dakota.Only itsZionsville and Indianapolis plants are involved in the instantproceedings.The raw materials used by the Company at its Indiana plants con-sist principally of crude drugs,chemicals, sugar,alcohol,and animals.During the past fiscal period more than 50 per cent of such raw 186DECISIONSOF NATIONALLABOR.RELATIONS BOARDmaterials were obtained from points outside the State of Indiana.During the same period the Company's total output at its Indianaplants amounted to approximately $2,000,000, of which 88 per centrepresented shipments to destinations outside the State of Indiana.At the time of the hearing, the Company employed approximately164 employees at its Indianapolis plant and about 95 employees at itsZionsville plant.II.THE ORGANIZATIONS INVOLVEDIndianapolis Specialty Union #465 is a labor organization affili-ated with the International Printing Pressmen and Assistants' Union,which, in turn, is affiliated with the American Federation of Labor,and admits to membership employees of the Company.Pitman-Moore Employees' Independent Union is an unaffiliatedlabor' organization, admitting to membership all employees of theCompany's Indianapolis and Zionsville plants, "excepting those who,by reason of their relationship to the employer are barred from mem-bership by law or by any ruling of any Government Agency havingjurisdiction of such subject matter."III.THE QUESTION CONCERNING REPRESENTATIONAlthough the Independent and the International have each re-quested the Company for recognition as the exclusive collective bar-gaining representative of its employees in units claimed by therespective organizations to be appropriate for the purposes of col-lective bargaining, the Company has insisted that it would accordsuch recognition only to a union certified by the Board.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNIT OR UNITSThe International contends that the appropriateunit consists ofall production employees in the Company's Indianapolis plant, ex-cluding supervisory, clerical, and shipping employees,and salesmen,student salesmen,and research chemists. ALLIED LABORATORIES,-INC.187It is the Independent's position that all production and mainte-11nance employees of the Company's Zionsville and Indianapolis plants,excluding supervisory and clerical employees, salesmen, and studentsalesmen, constitute an appropriate unit.It is apparent that the most important dispute between the twounions is as to whether the two plants of the Company should bedeemed to constitute a single bargaining unit.The Indianapolisand Zionsville plants are fifteen miles apart, manufacture differentproducts, and use different raw materials.At the Indianapolisplant, pharmaceutical products are produced and the employeeswork primarily with drugs and chemicals, whereas the employees atthe Zionsville plant manufacture biological products such as vac-cines, serums and the like, and work with bacteria, viruses andanimals.There does not appear to be any appreciable interchangeof employees, raw materials, or semi-manufactured goods betweenthe plants.Carl N. Angst, the Company's general manager, testified, how-ever, that the operations of the Indianapolis and Zionsville plantsactually could be performed under one roof and that the sole reasonformaintaining separate plants was the difficulty of housing atIndianapolis the approximately 2,000 animals used for experimentaland manufacturing purposes at Zionsville.While each plant has itsown superintendent or director, both are under the executive super-vision of a general manager who controls their policies and laborrelations and whose office is at the Indianapolis plant.At meetingsattended by the general manager and the directors of the Indianaplants, the conferees direct their consideration to the managementof both plants.The financial and office management, sales, adver-tising, printing, and order departments, all located at Indianapolis,serve both plants.'Finished products of both plants are shippedby the Indianapolis shipping department.The Zionsville plant'sbiological products are tested chemically at the Indianapolis plantwhile certain of the pharmaceutical products of the latter plantreceive animal tests at Zionsville that are important in determiningthe safety with which they may be used. There is no substantialdistinction between the wage rates prevailing at the two plants.'It also appears that there is no history of collective bargaining onbehalf of employees of either the Indianapolis or the Zionsvilleplants.The record does not reveal the precise extent to which the' This is substantially true also of the receiving and purchasing departments,located InIndianapolis.2The Independent also points to the fact that when in January 1940, the Internationalwas beginning to organize,its Special Representative mailed notices to employees of boththe Indianapolis and Zionsville plants,inviting them to attend an organizational meetingon January 13, 1940. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontesting labor organizations represent employees at each of theplants in question.As far as the record shows the Independent mayhave an overwhelming majority at the Zionsville plant, while theInternationalmay have a similarly large majority at the Indian-apolis plant.From the foregoing it appears that the two plants might properlybe considered either as two separate bargaining units or as a singleunit.Under the circumstances we will be guided by the desires ofthe employees themselves.Since the record is not sufficiently clearas to the employees' wishes, elections are necessary to make thisdetermination.Thus, balloting shall be conducted among employeesof the Indianapolis plant to determine whether they desire to berepresented for purposes of collective bargaining by the Interna-tional, by the Independent, or by neither union.Employees of theZionsville plant will express their wishes as to representation by theIndependent or by no union. If the Independent receives a major-ity of the votes cast by employees of each of the plants, both plantswill constitute a single appropriate unit. If the Internationalreceives a majority of the votes cast by employees in the Indianapolisplant, it will constitute a separate appropriate unit.There remains for consideration the question of whether certainspecific groups of employees in the Indianapolis plant should beincluded in the unit or units.Although both unions are in accordas to the inclusion of production workers, laborers, janitors and ele-vator operators in the respective units which they seek, the Interna-tionalwould exclude the shipping-department employees from itsproposed unit of employees at the Indianapolis plant.The Interna-tional's position as to shipping-department employees is apparentlyinconsistent with its claim that a broad industrial unit, includinglaborers, janitors, and elevator operators, is appropriate.Shipping-department employees on occasion have been solicited to join theInternational.There is no substantial showing that the workingconditions or employment problems of shipping-department employ-ees differ materially from those of other employees whom the Inter-national would include in its proposed unit.We find no basis forexcluding shipping-department employees from any,unit of produc-tion employees at the Indianapolis plant.The International would also exclude watchmen at the Indianapolisplant from its proposed unit.Since watchmen occupy a status dif-fering somewhat from that of the other employees, have differentinterests, and perform different functions, we will not here include'them in a unit with production employees.The same considerationsapply, to a stronger degree, to the chemists at the Indianapolis plant, ALLIED LABORATORIES, INC.189whom the International seeks to have excluded.We shall excludethe chemists.-3We shall also, in accordance with the International's wishes, excludeWinifred Overman, who is a clerical employee in the Indianapolisplant'smanufacturing department.The Independent, which re-quests Overman's inclusion within the unit, has introduced no evi-dence to show wherein the nature of her work differs from that of theother clerical workers who are excluded.The unions did not agree upon the status of Rollin Bruner, listedas a clerk in the office of the Indianapolis plant, although they haveagreed to exclude all other employees in that department.The rec-ord reveals that Bruner is a salaried clerical employee with a desk inthe main office.We shall exclude him from the unit. 'Although the International agrees with the Independent that Han-son Hogan, listed as a maintenance worker at the Indianapolis plant,should be included in the bargaining unit or units, it seeks to excludeAllen Hyatt, who also is listed as a maintenance worker at the Indi-anapolis plant.We shall include Hyatt.The Independent contends that supervisory and clerical employeesat the Zionsville plant should be excluded from its proposed unit andon a Company pay roll introduced in evidence has specifically desig-nated the desired exclusions.4The Company has assumed no posi-tion with respect to such employees.The Independent's designationsappear to be perfectly consistent and proper, and we shall, in accord-ance with our usual practice, exclude such supervisory and clericalemployees from the bargaining unit or units.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, there were introduced in evidence statements ofthe Board's Regional Director concerning the respective claims ofrepresentation made by the Independent and by the International.These statements reveal that the Company's pay roll of March 9,1940, includes 40 employees whose names appear on the February1940 membership roster and dues record of the International, and123 employees who had signed application cards for membership inthe Independent.Under the circumstances, since each of the twocontesting labor organizations has proved substantial adherenceamong the employees in the respective bargaining unit claimed to be8 Unlike the employees included within the proposed bargaining units, all of whom arepaid on an hourly basis,the chemists receive salaries and are men and women of con-siderable education or technical training.* In addition to those employees listed on the pay roll as supervisory and clericalworkers,the Independent would exclude,apparently because of the supervisory nature oftheir positions,D. S Steele,a veterinarian, and the following bacteriologists:Alfred H.Brueckner,Paul Purwin,George S. Schilling,LucileWade and E.S.Yotter. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate, the question of representation which has arisen can bestbe resolved in elections by secret ballot.We shall accordingly directthat such elections be held.All persons employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, including employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees who werethen or shall have since been temporarily laid off, but excluding thosewho shall have since quit or been discharged for cause, shall be eligibleto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONOF LAWA question affecting commerce has arisen concerning the representa-tion of employees of Allied Laboratories, Inc., at its Indianapolis;Indiana, and Zionsville, Indiana, plants, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purpose of collective bargainingwith Allied Laboratories, Inc., elections by secret ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eleventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among theemployees of Allied Laboratories, Inc., within the two groups de-scribed below who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during such pay-roll period because they were ill or onvacation, and employees who were then or shall have since been tempo-,rarily laid off, but excluding supervisory and clerical employees, andemployees who shall have since quit or been discharged for cause :(a) All production and maintenance employees in the Indianapolisplant, excluding salesmen, student salesmen, watchmen, and chemists,to determine whether they desire to be represented for the purposes ALLIED LABORATORIES, INC.191of collective bargaining by Indianapolis Specialty Union #465, affili-ated with the International Printing Pressmen and Assistants' Union,by Pitman-Moore Employees' Independent Union, or by neither;(b)All production and maintenance employees in the Zionsvilleplant, to determine whether or not they desire to be represented forthe purposes of collective bargaining by Pitman-Moore Employees'Independent Union.MR.EDWIN S.SMITH,dissenting:I dissent from the decision of the majority.The facts in this case show a close relationship between the twoplants.The general management, policies, and labor relations ofboth are subject to the same executive control.Departments locatedat the Indianapolis plant serve both plants with respect to financialand office management, sales, advertising, printing, marketing, ship-ping, receiving, and purchasing.Each plant is dependent upon theother for the tests that are necessary to determine the safety-andthus the marketability-of the finished products.Practically the samewage rates prevail at both plants.'The Independent organized theCompany's Indianapolis and Zionsville employees on a two-plant basisand the International itself, when first commencing its organizationalactivities, invited employees of both plants to attend an organizationalmeeting.No reason appears why collective bargaining in behalf ofemployees of both plants , should not proceed upon the basis of thesingle unit proposed by the Independent. I believe such a unit isbetter adapted than two separate units to secure to the employeesequality of bargaining power with the Company.65 See my dissenting opinion inMatterofColoradoBuilders'Supply CompanyandInter-national Association of Biidge, Stiuctural and Oinamental Icon Workers,Shopinen'sLocal Union No 507,18 N L R B 296 See mydissenting opinion inMatter of United States Rubber CompanyandRubberWorkers FederalLabor Union,Local#220L,affiliated with the American Federation ofLabor,et at,20 N L R B 473